Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omote et al. (US 20170002547 A1) hereinafter Omote.
Regarding Claims 1  and 11 Omote teaches (Fig 1) a hydraulic excavator (1) comprising: a revolving unit (3); a work implement (5) that is attached to the revolving unit (3a) and operates on a prescribed operating plane (Fig 1); an imaging device (10) that is attached to the revolving unit (3) and captures an image of the work implement at an angle larger than 0 (since recognition markers are positioned on implement 5 at places that are capable of being picked up by the camera (par.0025) the angle of the camera relative to implement 5 is greater than 0 since there is no obstruction) with respect to the operating plane (Fig 1); and a controller (20,21) that determines a position of the work implement relative to the revolving unit based on a posture of the work implement in the image captured by the imaging device (par.0034).

Regarding Claim 7 Omote teaches wherein the imaging device has an optical axis intersecting the operating plane (par.0024).
Regarding Claim 8 Omoteteaches a cab (3a) which an occupant gets in, wherein the imaging device (10) is attached to the cab (3a) (Fig 1).
Regarding Claim 9 Omote teaches wherein the imaging device (10) is capable of being attached inside the cab (par.0024).
Regarding Claim 10 Omote teaches wherein the imaging device (10) is a monocular camera (single camera) (par.0043).
Allowable subject matter
Claims 2-6 are objected to but would be allowable if rewritten to include all the limitations of the base claims and all the intervening claims. Iwamura et al. (US 20170342679 A1) teaches an angle of the working device 10 may be optically detected by a stereo camera or a laser scanner and the boom angle α, the arm angle β, the bucket angle γ, the tilting angle δ, and the tilting axis angle ε may be calculated by using the detection result (see par.0073). However, the exact mechanism as disclosed in claim 2 is not known nor would it have been obvious from the prior art of record. 
Conclusion
Prior art made of record not relied up on are pertinent to applicant’s disclosure. Takehara et al. (US 20190292747 A1) teaches an excavator camera that is used to detect angles of the boom bucket and stick (see Par.0081)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745